DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The after final amendment filed on 08/19/2022 has been entered. Claims 1, 8, and 11-12 have been amended and claims 13-22 have been canceled. Accordingly, claims 1 and 4-12 are currently pending and are under examination. 

Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior Application No. 16/001,728, filed 06/06/2018, and adds disclosure not presented in the prior application. Instant claim 1 recites a composition including at least 96 wt% 2-chloro-1,1,1,2-tetrafluoropropane, however prior application supports only a composition including only 96.0 wt% (Example 1), 96.2 wt% (Example 2) and 97.6 wt% (Example 3), but not the entire wt% range as instantly claimed. 
Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Withdrawn Objections and Rejections
	The objection of claim 8 has been obviated and thus has been withdrawn.
	Claims 1, 8 and 11 have been amended to obviate the indefinite language. Thus the 112(b) rejection has been withdrawn.
	The allowable subject matter of previously presented now canceled claim 13 has been incorporated in claim 1. Thus the 103 rejection of the record has been withdrawn.

Allowable Subject Matter
Claims 1 and 4-12 are allowed. The closest prior art references have been set forth in the Office Action 06/27/2022. Furthermore, WO’603 teaches that prior to conducting the dehydrochlorination process, the composition comprising 244bb is vaporized and that the vaporizer is heated using steam or other suitable media e.g. electrically heated ([0020]). However the closest prior art references fail to teach or suggest wherein heating the vaporized composition includes exchanging heat between the vaporized composition and the 1234yf and 244bb from the reactor before providing the 1234yf and 244bb to the distillation column.
Accordingly, the instantly claimed process for preparing HFO-1234yf is deemed novel and unobvious.

Conclusion
Claims 1 and 4-12 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622